 CHEMICAL PRODUCERS CORP.141Chemical Producers CorporationandInternationalUnion of Operating Engineers,Local826,AFL-CIO. Case 28-CA-1948June 9, 1970DECISION AND ORDERBy MEMBERSMCCULLOCH,BROWN,AND JENKINSOn February 18, 1970, Trial Examiner HermanMarx issued his Decision in the above-entitledproceeding, finding that Respondent had not en-gaged in the unfair labor practices alleged in thecomplaint and recommending that the complaint bedismissed in its entirety, as set forth in the attachedTrial Examiner's Decision. Thereafter, the GeneralCounsel filed exceptions to the Decision and a sup-porting brief, and Respondent filed cross-excep-tions and an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions, thebriefs, and the entire record in the case, and herebyadopts the findings, conclusions,' and recommenda-tions of the Trial ExaminerThe complaint alleged,inter alia,that Respond-ent violated Section 8(a)(5) and (1) of the Act byunilaterallygrantingwage increases during a strikecalled by the Union in support of its bargainingposition.Respondent admitted that it unilaterallygranted thewage increasesequal to its last bargain-ing offer, but contended that the parties had previ-ously reachedimpasse in negotiations.The TrialExaminer dismissed the allegation, finding that agenuine impasseexisted. The General Counsel ex-cepts.We agree with the Trial Examiner's findingof impasse for the reasons set forth below, in addi-tion to thoseset out inhis Decision.After about a dozen previous negotiation ses-sions, the parties met on September 2, 1969. At theconclusionof thismeeting,the positions of theparties had crystallized to differences on a few is-sues,includingwages for two employee classifica-tions.About 3 weeks prior to the September 2meeting, theUnion had notified the Respondentthat the employees would strike, starting on Sep-tember 8, 1969, in support of the unresolved de-mands.On September 5, 1969,in seekingto set a dateforanothermeeting,theUnion'snegotiator,Givens, telephoned Respondent's negotiator, Par-ton. Parton said he would meet, but that he couldsee no purpose in any meeting consisting of a mererepetitionof positions previously taken by theparties.Givens replied, "If that's the way you feelabout it we won't have any meeting,"2 thus indicat-ing that the Union was not prepared to change itsposition. Taking into consideration the backgroundof good-faith bargaining, the clear disagreement ofthe parties, the failure of either side to express aninclinationtomake further concessions, theUnion's declared intention to strike, and thetelephone conversation evidencing mutual assent tothe fact that further negotiations would prove fruit-less,we find that a bona fide impasse existed atleast by September 5.Nor are we satisfied that this impasse was brokenby subsequent events. Thus, following the Sep-tember 5 telephone conversation, at 10 p.m. onSeptember 8, 2 hours before the strike deadline,the partiesagain met.The Union's negotiator statedthat he wanted to avert a strike and that the Unionhad "room to move," but made no concreteproposals. Respondent's negotiator replied that theCompany's position was unchanged and that theCompany was prepared for a strike. As the Union'snegotiator did not even hint as to areas in which theUnion might be prepared to make concessions, themeeting ended.The Union struck shortly after mid-night.Although the Union stated that it had room tomove, sucha general statement,in the circum-stances of this case, including the nature of pastbargainingand the clearly defined positions of theparties,was not sufficient to break the impasse. Ac-cordingly,we find that the impasse continuedthrough and beyond the September 8 meeting andthat Respondent's September 13 grant of unilateralwage increases,previously offered the Union ingeneral contract negotiations, did not violate itsduty to bargain in good faith. For these reasons, weagree with the Trial Examiner and shall dismiss thecomplaint in its entirety.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor' In the absence of exceptions thereto, we adopt theTrialExaminer'sconclusion that Respondent did not violate the Act by unilaterally granting183 NLRB No. 18a wage increaseto employee WalkerPBased on the uncontradicted testimony of Parton 142DECISIONSOF NATIONALLABOR RELATIONS BOARDRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that the complaint herein be, and it herebyis, dismissed in its entirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHERMANMARX, Trial Examiner: The complaintallegesthat an employer, Chemical Producers Cor-poration(hereinthe Respondent or Company), hasrefused to bargain with a labor organization knownas InternationalUnion of OperatingEngineers,Local 826, AFL-CIO (herein called the Union), asthe representative of an appropriate unit of theCompany'semployees,bymakingunilateralchanges inthe wages and other terms and condi-tions of employment of such employees; and hasthereby violatedSection 8(a)(5) and (1) of the Na-tionalLaborRelationsAct' (herein the Act). TheRespondent has filed an answer denying the com-mission of the unfair labor practices imputed to it .2Pursuantto notice duly served by the Board'sGeneral Counsel upon the Respondent and theUnion,a hearingon the issues was held before me,as duly designated Trial Examiner, in El Paso, Tex-as, onJanuary 13, 1970. The General Counsel andthe Respondent appeared through respective coun-sel, and all parties were afforded a full opportunityto adduce evidence, examine and cross-examinewitnesses, submit oral arguments, and file briefs.Upon the entire record and my observation ofthe demeanor of the witnesses, and having read andconsidered the respective briefs of the GeneralCounsel and the Respondent filed with me since theclose of the hearing, I make the following:FINDINGS OF FACT1.NATURE OF THE COMPANY'S BUSINESS;JURIS-DICTION OFTHE BOARDThe Company is a Texas corporation; maintainsan office and place of business in El Paso, Texas,where it is engaged in the business of producingand selling chemical products, including sulphuricacid; and is, and has been at all material times, anemployer within the meaning of Section 2(2) of theAct.During the calendar year preceding the issuanceof the complaint, in the course and conduct of itsbusiness operations in Texas, the Company hasprocessed products valued in excess of $50,000,and has sold and distributed products valued in ex-cess of that sum to customers located outside thesaid State. By reason of such gale and distribution,'29 U S C151, et seq'The complaint was issued on October 31, 1969, andisbased on athe Company is, and has been at all times materialto the issues,engaged in interstate commerce, andoperations affecting such commerce,within themeaning of Section 2(6) and(7) of the Act. Ac-cordingly,the Board has jurisdiction over the sub-ject matter of this proceeding.II.THE LABORORGANIZATION INVOLVEDThe Union is,and has been at all material times,a labor organization within the meaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Prefatory StatementAs the record establishes without dispute, allproduction and maintenance employees, includingtruck drivers, employed at the Company's place ofbusiness in El Paso, Texas, but exclusive of officeclerical employees, professional employees, guards,and supervisors as defined in the Act, constitute,and have constituted at all material times, a unit ap-propriate for the purposes of collective bargaining,within the meaning of Section 9(b) of the Act.Employees in the unit, numbering about 17 or 18inall,variously hold the job classifications ofoperator,operator'shelper,utilityman,main-tenance mechanic, truck driver, and laborer.The production of sulphuric acid at the plant is acontinuous 24-hour process, entailing three shiftsand the assignment of an operator and helper toeach. The operators' basic functions are to keep theacid-processing equipment under requisite observa-tion, and to make analyses of the product, and ad-justments in the equipment and process, as may benecessary.Operators and helpers usually workrotating shifts, changing from one to another every7 days. The operator and helper on duty during thetwo night shifts are usually the only employees inthe plant during their shifts.All employees in the unit, whether on the day ornight shifts,are subject to supervision by aforeman, Ira Couch, who is authorized to hire,discharge, transfer and assign employees. He is sub-ordinate to the plant manager, E. J. Creider, whohas overall responsibility for operation of the plant,but is subject to direction by its general manager,Arthur Parton, who is also vice president of theCompany. Couch, Creider, and Parton are super-visors within the meaning of Section 2(11) of theAct.On January 24, 1969, following a representationelection,held under the Board's auspices, theUnion was duly certified as the exclusive represen-tative of all employees in the unit for the purposesof collective bargaining, within the meaning of Sec-tion 9(b) of the Act. It holds that status now, andcharge filed by the Union on September 10, 1969 Copies of the complaintand charge have been duly served upon the Respondent CHEMICAL PRODUCERS CORP.143has held it at all times since the certification.operators,and 18 cents more than the Company'sB.The Wage IncreasesThe certification was followed by about a dozenbargainingmeetings between the Union and theCompany prior to one on September 2, 1969.3 TheUnion's demands included wage increases for allclassifications of employees in the unit; provisionsfor checking off union dues; and a wage differentialfor the night shift. Some 3 weeks before the Sep-tember 2 meeting, the Union had notified the Com-pany that the employees would strike, starting onSeptember 8, in support of the demands still un-resolved at that date.As matters stood at the close of the September 2meeting, an accord had been reached on wages forallclassifications except those of operator andlaborer, the difference amounting to 3 cents anhour for the former, and 5 cents an hour for thelatter.4 During the course of the meeting, the Unionproposed that the Company apply to the requestedwage increases still in dispute the cost of supplyingand laundering the employees' work clothes, an ex-pense previously borne by the Company, and thatthe employees thenceforth bear such cost. Parton,who spoke for the Company at the meeting, saidthat he would consider the matter.The parties were then also at issue over theUnion's wage differential and checkoff demands,the Company rejecting both, and taking the posi-tion regarding the checkoff that the period forwhich the Union sought to make the checkoffauthorizations binding was too long. A representa-tive of the Union, J. D. Givens, said that he wouldpropose language shortening the period, and Partonstated that he "would like to see" the proposal.The meeting ended with an understanding thatthe parties would meet again at a time to be ar-ranged on the initiative of one or the other.On September 3, the Company promoted one ofthe operators,WilliamWalker, to the positionof "lead operator and assistant foreman," in-creasinghishourly rate,without consultationwith the Union, from $3.35, the rate then ineffect for operators, to $3.75 per hour (15 centsmore than the rate sought by the Union for the9Unless otherwise specified,alldates mentioned below occurred in1969'A negotiator for the Union, J D Givens,testifyingfor the GeneralCounsel, andmanifesting someuncertainty,expresseda belief that wagesfor the drivers were also indispute asof theSeptember2 meeting, but at alater point the GeneralCounselin effect conceded that"agreement hadbeen reached as to drivers " The resultshere are the same whether or notsuch an accordhad been reachedby theRespondent's counsel about a "meet-ing" onSeptember5, Parton gave an accountof his conversation withGivens onthat date,thus implyingthatthere was a "meeting"on Septem-ber 5However, it is evidentfrom hislater testimony,as well as that ofGivens, thatthe conversation between themthat daywas on the tele-phone6 According to Givens,the meeting had been arrangedfor 3 p in in atelephone conversationwith Parton on September 6 or 7, but Parton didoffer); and posted a notice, addressed to "all per-sonnel," announcing the new position for Walker,and expressing the expectation that "everyone willgiveMr. Walker the same consideration and atten-tion to instructions that is afforded to all superviso-ry personnel." Walker thereafter continued to func-tion as an operator, taking his regular turn, withsome additional duties to which reference will bemade later.On September 5, Givens telephoned Parton; readto the latter a "management rights clause," a sub-ject in which Parton had previously expressed in-terest,and a revised checkoff proposal; andrequested a meeting. Parton replied that he wouldmeet, but that he could see no purpose in a meetingfor repetition of positions. The conversation endedwithout any arrangement for another meetingsHowever, by subsequent arrangement, the partiesmet at the Company's office again at 10 p.m. onSeptember 8, shortly before the time for thescheduled strike.6 The meeting was brief, and whatoccurred, in substance, was that a representative ofthe Union named Wilson told Parton that it wouldlike to avert a strike, and that it "had room to moveon the unresolvedissues"; and that Parton repliedthat the Company "could not move" on them; hadnothing new to propose, and was ready for a strike.Neither side made any new proposal.The strike began about 2 hours later and lastedfor approximately a week, ending in circumstancesthat do not appear in the record.On September 13, 2 days before the end of thestrike, the Company, without any further negotia-tion with the Union, put into effect the wage in-creases on which agreement had been reached, andthe respective rates it had last offered the Union forthe operators and the one laborer in its employ.'C.Discussion of the Issues; Concluding FindingsThe ultimate issues in this proceeding are (1)whether the Company violated its bargainingobligation by increasing the wage rates for theoperator and laborer classifications, as describedabove; and (2) whether the increase given Walkerseparately constituted an unlawful refusal to bar-gain.not appear,telephoningthe office after Givenshad waited almost 2 hoursthat hehad beendelayed, andthen agreeing to meet at 10 Parton, on theother hand, deniedthatthey had fixed a definite hour in theearlier conver-sation, stating thathe had told Givenson thatoccasionthat he would be"available totalk to him if he had any new positions",but thathe was outof the office and unavoidably busy elsewhere when Givenscame there inthe afternoon The issueneed notbe resolved, for thereis no dispute thatthe parties did, in fact,meet,by agreement,on the nightof September 8 Inany event,Ibelieve itlikely that Givens and Parton differed in their un-derstanding of theirinitial discussion of a meetingfor September 8, findParton's explanation of his absenceon the afternoon of that date credible,and see nobasis fora holdingthat he acted in bad faithin not meeting withGivens thatafternoon'The Union's last demand for the operators was an hourly rate of $3 60,and $1 80 for the laborer, and the Company's lastoffer inthe negotiationshad been$3 57 for the operators and $1 75 for the laborer 144DECISIONSOF NATIONALLABOR RELATIONS BOARDDealing, first, with the legality of the increasesfor the operator and laborer classifications, it iswell settled that upon a genuine bargaining impasseover wages, an employer does not violate his bar-gaining obligation by increasing those of the af-fected employees to the levels he had offered theirbargaining representative in wage negotiations con-ducted in good faith.'The principle fits the facts here. What there is inthe record on the course of the wage negotiationsdemonstrates good-faith bargaining by the Com-pany on the subject. It reached agreement with theUnion on increases for all but two of the classifica-tions, and with respect to these two, receded frompositionspreviously taken, as the negotiationsprogressed, with the result that the Company's lastoffer for both represented a substantial increase foreach, and was but a few cents lower, in each case,than the rate sought by the Union.That the parties were at an impasse on theremaining wage issues, at least, by the end of theSeptember 8 meeting, if not earlier, is hardly opentoquestion.That view of the matter is un-diminished by the fact that at the September 2meeting Parton had said he would give further con-siderationtotheUnion'sclothingallowanceproposal, and had expressed interest in a "manage-ment rights clause," and in seeing a revisedcheckoff proposal in writing. The record impels aconclusion that by the end of the September 8meeting, the Company's position on these mattersand the remaining issues had hardened into aresolution by the Company to take a strike ratherthan yield any ground. In the face of the imminentstrike, this was the clear meaning of Parton's state-ments at the meeting that the Company "could notmove," had nothing to propose, and was ready forthe threatened strike. It is noteworthy that thesepositions were taken in response to Wilson's state-ment that the Union "had room to move on the un-resolved issues"; and that the Union did not, infact, "move" at the meeting, but, instead launchedthe strike shortly thereafter. In the context of cir-cumstances, the very fact that it followed thiscourse is persuasive evidence that it, too, regardedthe negotiations as deadlocked.Ifind, in short, that the negotiating partiesreached a genuine impasse in collective bargainingon the subject of the wage rate increases for theoperator and laborer classifications, and that theCompany did not violate its bargaining obligationby the increases put into effect on September 13.As for Walker, the central question is whether hispromotion constituted him a supervisor within thepurview of the Act. The General Counsel makes no8N L R B v Bradley Washfountam Co,192 F 2d 144, 150-152 (C A7), American Laundry Machine Co,107 NLRB 1574, 1581, cfN L R B vCrompton-Highland Mills, Inc,337 U S 217, 224, NL R B v Benne Katz,etc, dlbla Williamsburg Steel Products Co,369 U S 736, 745"The General Counsel's cross-examinationof Creider would make it ap-pear that Creider testified that prior to Walker's promotion, the combinedaverage of nighttime and weekend calls from operators to himself andclaim that the Company was obligated to bargainover a promotion to that status, but argues, rather,thatWalker did not, in fact, achieve it, and is thusstill in the bargaining unit, and that, therefore, thewage increase given him, without negotiation withthe Union, constituted an unlawful refusal to bar-gain.That Walker, in contrast to Foreman Couch, whois paid a straight weekly salary, is paid at an hourlyrate and takes his regular turn as an operator is notdecisive of the issue, for he was given additional du-ties as assistant foreman. Nor is it controlling thatWalker is "in training" for the job of foreman, northat at a meeting with representatives of the Union,held during the week following the end of thestrike, in reply to a query by Wilson as to Walker'sstatus, Parton said that the latter was "a lead opera-tor," and "supposed that he wasstill inthe bargain-ing unit." (Creider, who was present, took a contra-ry position, stating that Walker is a supervisor, and"can't be in the bargaining unit.") The nub of thematter is that the labels given Walker do not definehis status under Section 2(11) of the Act, and thatthe hinge question is whether any of the additionalduties given him with his promotion place himwithin the reach of the statutory definition of "su-pervisor."The fact that the processing of sulphuric acid atthe plant is a continuous 24-hour operation bearsmaterially on the issue. From time to time, anoperator on duty during one of the two nightshiftsor on weekends, or a driver engaged in night haul-ing,will encounter a problem or other situationwhich requires a supervisory judgment, and in suchcases,prior to Walker's promotion, the employeeinvolved usually called Couch or Creider at homefor instructions, looking primarily to Couch ratherthan Creider, for direction, since Couch was theimmediate supervisor of the labor force. Calls toCouch from operators at night and duringweekends averaged some four to six a week.9 Eitherhe or Creider was usually at home on weekends tobe available for a call from the plant.Parton gave testimony to the effect that the laborforce at the plant is too small to require two full-time foremen, but that the continuous nature of theoperation requires "full-time supervision"; and thatthe new position was created to provide a substitutefor Couch to receive calls from employees in needof supervisory direction while on duty during thenight or on weekends, thus providing relief forCouch during such period, and obviating any neces-sity that either he or Creider remain at home everyweekend.Couch amounted to four, but what Creidersaid, in effect, was that "in ad-dition" (to one or two weekend calls, accordingto the sense of thetestimony), Couch was receiving "three or four during the week " I creditthis estimate,noting inthat regardthat it is notrefuted by testimony by oneoperator,Eugene Barrera, thatduringthe nightshift toursthathe has hadsinceWalker's promotion,the latter has come to the plant only once CHEMICAL PRODUCERS CORP.According to Creider, upon creation of the newposition, he filled it with Walker, who was then the"senior operator,"with substantiallymore ex-perience than the other three operators; and toldWalker, upon his appointment, that his dutieswould be "verysimilar" to those of Couch, "but toa somewhat lesser degree," and that he and Couchwere to be available at home on alternate weekendsfor calls from employees on duty. Creider testified,too,without specifying any date, that he toldWalker that he has authority to discharge, repri-mand, or otherwise discipline employees; changetheirworkassignments,act on grievances; andmake hiring recommendations.The General Counsel intimated a position at thehearing(although omitting the claim from his brief)to the effect that Walker's promotion, which cameless than aweek before the strike, was a subterfuge,in anticipationof the strike, aimed at giving Walkera supervisory facade for continuing to work duringthe strike. Parton denied having such a purpose.There is actually no evidence that Walker workedduring the strike, but whether he did or not, theweight of the evidence does not support theGeneral Counsel's intimated theme. In view of thecontinuousprocessing operations and nighttimetrucking, it seems only rational that the Companywould provide for an additional supervisory aideempowered to act on emergency calls from theplant or drivers on the road, thus materially reduc-ing the amount of time Couch would otherwise beconfined to his home at night and on weekends tokeep himself available for such calls, and substan-tially relieving Couch's superior, Creider, of theburden of calls of that nature. Significantly, theCompany has a history of successive designations ofvarious operators (apparentlyno longer in its em-ploy) to serve as relief for Couch and Creider intaking emergency calls at home during night andweekend shifts. Neither the authority of such per-sonnel, nor the extent to which they exercised it, isspelled out with sufficient detail or clarity to war-rant a judgment whether their supervisory statusmet the statutory definition, and, in any case, theirstatusisnot in issue;10but the very fact that theCompany has a history of attempting to providesome supervisory relief for Couch and Creider ar-gues against a claim that the new position givenWalker was but a contrivance designed to serve astrike-breaking purpose of the management.Moreover, so far from being merely theoretical,Walker's supervisory authority is exercised in sub-stantial ways. He receives and handles about a third"According to Creider, these operators did not have the authoritygiven Walker, and Parton testified that the system "didn't work out forvarious reasons" (not elaborated)The General Counsel, in effect takingthe position that such operators were not supervisors within the meaningof the Act,sees significance in the fact that none had the title of "assistantforeman " But the absence of a label, like its presence,does not define a su-pervisory status under the Act,nor does the record establish that the opera-tors in question had the same duties, in all material respects, as Walker nowhas145of the night and weekend calls made by employeesseeking supervisory guidance or direction (Couchreceives and handles the balance); keeps himselfavailable for such calls every other weekend, alter-nating with Couch; and during his weekend turns,visits the plant to make sure thatit isoperatingproperly and that those on duty are adequately sup-plied.He has rearranged and extended shiftschedules of other employees to fill manpowerneeds occasioned by absences because of vacationsor illnesses; has assigned drivers and truckingequipment to meet emergency problems on theroad; in response to complaints from employeesthat they have been harrassed by other employees,haswarned the latter that they are subject todischarge or other discipline for misconduct; hasauthorized overtime by other employees on anumber of occasions; has served as a graveyardshift foreman for a period of about a week in super-vising the work of eight or more employees en-gaged in a special project of overhauling equip-ment; and has effectively recommended the promo-tion of a helper to a position as "stand-by opera-tor." In addition, Walker,as assistantforeman, hasvarious functions and privileges which although notof themselves supervisory in nature are oftenidentifiedwith a supervisorystatus.Thus, unlikeany other employees in the bargaining unit, he at-tends meetings of management personnel; has keysto the entire plant, including the office; and has ac-cess to the Company's personnel and other officerecords."It is reasonable to infer that when an operator ona night or weekend shift encounters an emergencythat leads him to look to Couch or Walker fordirection or guidance, the problem is not routine,but requires the exercise of responsible and inde-pendent judgment by the supervisor for its resolu-tion, and that conclusion is reinforced by the factthat the production processes at the plant may in-volve safety hazards if the equipment is notoperated properly. Similarly, the record warrants aconclusion that such supervisory functions ofWalker as the authorization of overtime,assign-mentofemployees,rearrangementof shiftschedules, and the dispatch of drivers and truckingequipment to meet roademergenciesrequire hisuse of responsible and independent judgment.While it is true that Walker's actual working timeisdevoted,in the main,to the nonsupervisory du-ties of an operator, and the actual applications ofhis supervisory authority are subject to the vagariesof industrial chance and circumstance, the Act" The findings as to Walker's supervisoryfunctions are based on un-disputedtestimonygiven byhim and CreiderThis testimonyis not effec-tively refuted by Barrera's testimonyto the effect that on theoccasionsthathe has workedat night sinceWalker's promotion, the latterhas cometo the plant only once "as a trouble-shooter," andon that occasion, inresponse to an emergencycall byBarrera toCreider who,according toBarrera, sentWalker Conceivably,Barrera's experience with Walker isnot typical of that ofother employees on night and weekend shifts 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDprescribesno quantum standard for the per-formance of any of the functions that qualify onefor supervisory status within the statutory defini-tion, and it would serve no useful purpose to searchfor analogy among the many cases where the Boardor the courts have had occasion, in applying thedefinition, to draw a line between part-time super-visory functions that are substantial and those thatare not. Because of the vast range of variables thatmay condition the actual function and scope of asupervisory structure, each case must of necessitybe determined on its particular facts. Here the deci-sive considerations, in my view, are that Walker isvested withstandingauthority to exercise responsi-ble supervision over the assignment and work ofother employees of the Company during all nightshifts, and on alternate weekends, as circumstancesrequire, and that these have arisen in substantialnumber, and with substantial frequency, as I inferfrom the evidence that he handles about a third ofthe night and weekend emergency calls. Because ofsuch considerations, I find that Walker is, and hasbeen since his promotion to the position of assistantforeman, a supervisor within the meaning of Sec-tion 2(11) of the Act.That determination leads me to conclude, and Ifind, that the Company did not violate its bargain-ing obligation by unilaterally givingWalker thewage increase that went with his promotion to thatsupervisory status.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact,and upon the entire record in this proceeding, I12 In the event no exceptions are filed asprovided by Section 102 46 ofthe Rules and Regulations of the NationalLaborRelations Board, thefindings,conclusions,and RecommendedOrderherein shall,as providedmake the following conclusions of law:1.The Company is, and has been at all materialtimes, an employer within the meaning of Section2(2) of the Act.2.The Union is, and has been at all materialtimes,a labor organization within the meaning ofSection 2(5) of the Act.3.All production and maintenance employees,including truck driver, employed at the Company'splace of business in El Paso, Texas, but exclusive ofoffice clerical employees, professional employees,guards, and supervisors as defined in the Act, con-stitute, and have constituted at all material times, aunit appropriate for the purposes of collective bar-gaining,within the meaning of Section 9(b) of theAct.5.The said Union is, and has been at all materialtimes,the exclusive representative of all the em-ployees in the aforesaid unit for the purposes ofcollective bargaining, within the meaning of Section9(a) of the Act.6.The record does not establish that the Com-pany committed the unfair labor practices imputedto it in the complaint.RECOMMENDED ORDERUpon the basis of the foregoing findings of factand conclusions of law,and the entire recordin this proceeding,I recommend that the Na-tionalLaborRelations Board dismiss the com-plaint.12In Section 102 48 of the Rules and Regulations,be adopted by the Boardand become its findings, conclusions,and order,and all objections theretoshall be deemed waived for all purposes